Citation Nr: 0501596	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  92-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a psychiatric disability, claimed as PTSD.  
This case was previously before the Board in July 1993, at 
which time it was remanded for additional development of the 
record, specifically to obtain additional information 
pertaining to the veteran's claimed in-service stressors.  In 
a decision dated in December 1999, the Board, in pertinent 
part, denied service connection for PTSD, concluding that the 
veteran did not engage in combat with the enemy and that 
there was no evidence to support the existence of a stressor.  

The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated May 17, 2001, vacated the Board's December 1999 
decision and remanded the case to the Board.  By decision 
dated in February 2002, the Board again denied service 
connection for PTSD.  The veteran again appealed to the 
Court.  In an Order dated October 15, 2002, the Court granted 
a Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion), and vacated the Board's decision.  The Joint 
Motion directed the Board to make an explicit finding 
concerning the credibility of the veteran's testimony at a 
hearing before the undersigned describing his service in 
Vietnam and his allegations of engaging in combat with the 
enemy.  By decision in May 2003, the Board again remanded the 
claim for compliance with the Veterans Claims Assistance Act 
(VCAA).  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran served in Vietnam, and his military 
occupational specialty was aircraft maintenance specialist.

2.  He did not engage in combat with the enemy.

3.  The veteran's reports of his stressors are not credible.

4.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.3.304(f) (as in 
effect before and after March 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the VCAA.  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he/she is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his/her behalf.  VA will also request that the 
appellant provide any evidence in his/her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in July 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the letter satisfied VA's duty to notify the C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  veteran, as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. 
§ 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to his being notified of the provisions of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in July 2003 as not 
given prior to the first AOJ adjudication of the veteran's 
claim, the notice was provided by the AOJ prior to the final 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, service personnel records, 
and post service private medical records, VA medical records 
and reports of VA examinations.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim for service connection for PTSD.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.



Factual background

The service medical records are negative for complaints or 
findings relative to PTSD.  No overt psychiatric disease was 
noted on examination in January 1969.  On a report of medical 
history in June 1970, in conjunction with the separation 
examination, the veteran reported that he had or had 
experienced depression or excessive worry and loss of memory 
or amnesia.  The separation examination in June 1970 reveals 
that the veteran reported shortness of breath and chest pain 
on occasion while walking on the flight line or occasionally 
while lying in bed.  It was indicated that these symptoms had 
been diagnosed in the past as hyperventilation.  The veteran 
also indicated that he had had stuttering with nervousness 
for the previous eighteen years.  A psychiatric evaluation 
was normal. 

The veteran's discharge certificate discloses that his 
military occupational specialty was aircraft maintenance 
specialist.  He received the National Defense Service Medal, 
the Vietnam Service Medal with one Bronze Star, and the Air 
Force Medal.  Service personnel records show that the veteran 
was stationed at Clark Air Force Base in the Philippines, and 
assigned "TDY"(Temporary Duty) to Southeast Asia from July 
9, 1968, through October 17, 1968.  He participated in the 
Vietnam Air Offensive Campaign Phase III.

The veteran was hospitalized by the VA from May to July 1988.  
He complained of feeling depressed and seeking help for his 
problems "relating with women."  He reported that he had 
recently returned to Cleveland, Ohio, after losing a job in 
Arizona due to incompatibility with the company.  He asserted 
that he was very depressed after he was fired from the job, 
and described suicidal ideation.  He admitted to having 
attempted suicide one year prior to admission.  Following an 
examination, the pertinent diagnoses were adjustment disorder 
with depressed mood, and histrionic personality disorder.  

In a statement dated in January 1989, the veteran related 
that on his third day at Tan Son Nhut Air Force Base, he was 
given the responsibility of escorting a sand truck from the 
base to pick up sand for sand bags.  He stated that he was 
issued a rifle, flack jacket and steel hardhat, and that he 
was very nervous.  He claimed that when he got into the 
truck, the gun was pointing to the driver.  He alleged that 
after getting the sand, the driver reached over and grabbed 
his rifle.  The veteran asserted that he fired and hit the 
driver and the truck went into a ditch and stopped.  He 
claims that when he returned to the base, he turned his 
equipment in and nothing more was said.

The veteran was in a VA domiciliary from July 1988 to May 
1989.  It was noted in August 1988 that his primary problems 
had resulted from a dysthymic personality since his teen-age 
years, and heavy alcohol use for the previous ten years.  In 
November 1988, he reported that he was a crew chief with 
cargo transport in Vietnam.  He added that he dropped troops 
three times.  He also mentioned body bags as part of his 
duties in Vietnam.  In addition, he stated that he had killed 
a veteran's pet monkey by wringing its neck and that he had 
hid for three days.  He described himself as being insecure, 
lonely and afraid in Vietnam.  The pertinent diagnoses were 
alcohol dependence (in remission by report) and mixed 
personality disorder with borderline and narcissistic 
features.  In April 1989, the veteran added to his story 
concerning the incident with the driver.  He indicated that 
he thought the driver was Viet Cong at night and was wary of 
him.  He again stated that he shot the driver in the head and 
that the windshield was "splattered."  He asserted that no 
questions were ever asked.  When he was seen in May 1989, the 
veteran reported that he saw a private psychiatrist from 1974 
to 1975.  

The veteran was afforded a VA psychiatric examination in 
August 1989.  He reported that he was in Vietnam for eight 
months, but that he was not wounded.  He again described the 
incident summarized in which he allegedly shot the civilian 
Vietnamese driver.  He noted that after he returned to the 
base, he was told not to worry about what he had done.  He 
maintained that while his plane was not shot down, some 
bullets came through the plane, and that a few rockets hit 
the base at the flight line.  He related an incident that 
purportedly occurred in Vietnam when he saw an American 
soldier killed when a girl handed him a bouquet of flowers 
with a bomb in it.  The girl allegedly ran away and the bomb 
exploded.  He also alleged that he transported body bags.  
The veteran described having nightmares of his Vietnam 
experiences.  He stated that he had had no life threatening 
experiences 


before Vietnam, but that he did while employed following 
service.  He indicated that he had performed dangerous jobs 
for a steel company.  Following a mental status evaluation, 
the diagnosis was PTSD.

The veteran was afforded psychological testing by the VA in 
August 1989.  The examiner summarized the test results and 
concluded that while the veteran appeared to experience 
Vietnam associations in his thinking at times, the test 
record did not show the pattern of PTSD signs seen in 
research studies and his own experience with Vietnam 
veterans.  He stated that the test record appeared to meet 
the criteria for a diagnosis of depressive disorder, not 
otherwise specified.  

A VA psychiatric examination was conducted in June 1990.  The 
veteran reported that he was involved in combat when in 
Vietnam.  He recalled being in waist deep water and sleeping 
with body bags in C-130 planes, and that was all he could 
remember.  He again described the incident in which a 
Vietnamese girl gave a flower basket to a soldier, and that 
he went after her and became very upset and stopped talking.  
He also reported that he had been having nightmares once a 
week since his discharge from service.  Following a mental 
status evaluation, the diagnoses were PTSD, delayed type, 
secondary to Vietnam War trauma, and substance dependence, 
alcohol, in full remission.

In a statement submitted in August 1992 in which he reported 
his stressors, the veteran related that he had killed the 
driver of the sand truck because he had been told not to 
trust people in that area.  He also reported that one time 
when he was flying a plane with body bags, bullets went 
through the belly of the plane.  

In a statement dated in November 1993, a private psychologist 
related that he had been treating the veteran since November 
1991.  He noted that the veteran described witnessing an 
enemy soldier throw a grenade into a jeep and killing 
American soldiers.  He also described having numerous flying 
missions in hazardous conditions.  The diagnosis was PTSD.  
The examiner commented that the veteran met the criteria 
established for the diagnosis by having been exposed to 
traumatic experiences while in Vietnam.  

The veteran was afforded a VA psychiatric examination in 
March 1994.  He stated that his recollection of the events in 
Vietnam was vague, but he remembered combat bodies in 
aircraft, and a soldier being killed by a civilian.  He 
claimed that he flew in aircraft during combat.  He reported 
that he was in Vietnam twice.  Following a mental status 
evaluation, the diagnosis was that the veteran met the 
criteria for PTSD, evident by his life, recurrent intrusive 
memory of traumatic events of Vietnam with frequent 
distressing dreams.  The examiner noted that the veteran 
experienced an inability to recall important aspects of the 
trauma.  

Another VA psychiatric examination was conducted in August 
1994.  The veteran related that when he arrived in Vietnam, 
when the cargo doors opened, "there was a sweet rotten smell 
like a bowl of fruit that was rotten."  He alleged that he 
continued to smell this odor throughout his stay in Vietnam.  
He asserted that although he was an aircraft maintenance 
worker with no flying status, he would fly dropping supplies 
and return with body bags.  He maintained that he would often 
relocate people from the villages.  Following an examination, 
the diagnoses were PTSD and alcohol addiction, in remission 
for several years.  The examiner indicated that he had 
reviewed the records and interviewed the veteran.  He stated 
that the veteran appeared to be sincere in the way he 
expressed his feelings and recollections of events.  He noted 
that a private physician had concluded that the veteran had 
schizophrenia and commented that it appeared that all the 
psychotic manifestations the veteran might have had were 
related to his past experience in Vietnam.  

The veteran was again afforded a VA psychiatric examination 
in December 1994.  The veteran's claims folder was reviewed 
and the examiner summarized the findings of previous medical 
treatment.  It was reported that the veteran had been treated 
for a nervous condition in 1975, and that he was placed on 
tranquilizers at that time.  He reported that he was in 
Vietnam for approximately six months, apparently for 45 to 90 
day periods.  He stated that he went on planes when 
maintenance assistance was requested.  He reiterated some of 
the stressors he has previously mentioned.  He noted that he 
felt as if his life was in danger all the time.  He reported 
that he rode in the same cargo department as body bags.  
Following a mental status evaluation, the diagnosis was PTSD, 
chronic, with marked depression, and anxiety.  The examiner 
stated that there was no evidence of a psychosis on the 
examination.  He stated that the stressors consisted of the 
incident in which the veteran killed the driver, the incident 
when he was on planes carrying body bags and when he 
witnessed a soldier killed when a young girl gave a soldier a 
flower basket.  

Following a request for information from the VA, it was 
reported by a representative of the Headquarters Air Force 
Personnel Center in May 1996 that the veteran had been in 
Vietnam, and that during that time, he was an aircraft 
maintenance specialist.  It was reported that he was never a 
crew chief.  It was stated that there was no indication in 
the records to show that the veteran earned any awards or 
decorations for having served in field or air combat.  
Finally, it was indicated that while the veteran was in 
Vietnam, he was an aircraft maintenance specialist, whose 
duties included trouble-shooting, repair and maintenance of 
aircraft related symptoms.  

The veteran submitted a statement in August 1996 in which he 
again described his stressors in Vietnam.  He noted that on 
his second day in Vietnam, he was riding shotgun in a truck 
with a Vietnamese driver.  He asserted that the driver 
mumbled something, reached for the weapon and it went off.  
He claimed that the bullet struck his head and the truck went 
into a ditch.  He claims that he walked back to the base and 
turned in his weapon, helmet and flack jacket.  He stated 
that he did not report the incident as he felt he had been 
protecting himself.  He related that one time when he was on 
a C130, the crew picked up four flat pallets of body bags.  
He argues that one of the bags was not closed and that he was 
nauseated by what he saw.  He maintained that it looked like 
nothing but blood and guts were in the bag.  He reported that 
back at the base, he was assigned to clean out the aircraft 
and that the blood on the floor of the plane from the body 
nauseated him.  He maintained that there were frequent rocket 
attacks at Tan Son Nhut Air Force Base.  

The RO contacted the United States Army and Joint Services 
Environmental Support Group (ESG) (subsequently renamed the 
United States Center for Unit Records Research).  In February 
1997, the ESG provided documentation from the 


veteran's unit, but indicated that more specific information 
as to names, dates, and locations regarding his claimed 
stressors was needed before those same stressors could be 
verified.  In March 1997, the Board provided a copy of the 
ESG's response to the veteran and requested additional 
specific information concerning his stressors.  

On VA psychiatric examination in July 1997, the veteran 
asserted that he experienced nightmares while in Vietnam.  
Following a mental status evaluation, the pertinent diagnosis 
was PTSD, severe.  

In October 1997, the examiner who conducted the VA 
psychiatric examination in July of that year stated that 
while the veteran presented some symptoms of dysthymic 
disorder, the diagnosis was PTSD.

An undated addendum to the examination reports shows that the 
examiner concluded that the diagnosis remained PTSD.  He 
added that the veteran's story was considered credible, as it 
had been consistent for ten years, as well as being supported 
by psychological testing.  He noted that while the stressor 
was not confirmed in the claims folder, it was not 
contradicted.

During a hearing before the undersigned in July 1999, the 
veteran testified that on one occasion the plane he was on 
picked up a pallet of body bags and that one of the bags 
opened.  He reiterated the story concerning the Vietnamese 
girl and the flower basket.  He also stated that he was a 
crew chief in Vietnam.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. 
§ 3.1(y) (2001) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (effective prior to 
March 1, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

This case hinges on whether the veteran suffered a stressor 
in service.  As noted above, although the VA requested that 
the veteran provide more specific information relating to his 
stressors, he has not done so.  In Wood v. Derwinski, 1 Vet. 
App 190 (1991), the Court noted that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Accordingly, the Board will proceed 
with the adjudication of the claim based on the evidence of 
record.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
As noted above, if it is established that he engaged in 
combat with the enemy, the veteran's lay testimony alone may 
establish a stressor.  However, despite the veteran's 
assertions to the contrary, the Board concludes that he did 
not engage in combat with the enemy.  In this regard, the 
Board points out that his military occupational specialty was 
aircraft maintenance specialist.  His unit history does not 
demonstrate that such maintenance personnel were engaged with 
combat with the enemy.  In addition, the service medical 
records do not document any combat-related wounds or 
injuries, or any other incidents of treatment reflecting 
combat.  The Board emphasizes that the medals the veteran 
received were based on his presence in Vietnam for a 
specified period of time, and were not related to 
participation in combat.  Accordingly, in the absence of 
service department evidence that the veteran engaged in 
combat with the enemy or received commendations normally 
associated with combat, or that his unit received any awards 
relating to combat during the time period he was in Vietnam, 
the Board concludes that the veteran was not engaged in 
combat with the enemy in Vietnam.  

The Board must, therefore, address the issue of whether the 
veteran's diagnosis of PTSD is based upon a verified in-
service stressor.  Since the service records do not establish 
that the veteran engaged in combat with the enemy, 
corroborating evidence to establish that he was exposed to a 
stressor during service is required.  The corroborating 
evidence of the claimed in-service stressor may be obtained 
from sources other than the service records.  However, the 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence."  See Moreau v. Brown, 9 Vet. App. 
389 (1996).

The Court directed that the Board make specific findings 
regarding the veteran's credibility.  Based on a review of 
the entire record, the Board finds that the veteran did not 
engage in combat with the enemy, his statements regarding his 
in-service stressors are not credible, and his claim must, 
accordingly, be denied.  

The veteran has provided a number of incidents he claims 
occurred in Vietnam and resulted in PTSD.  These include when 
his driver was shot, being onboard an aircraft while 
transporting body bags, witnessing a Vietnamese girl give a 
basket of flowers to an American soldier that exploded and 
killed the soldier, observing enemy soldiers throwing a 
grenade into a Jeep and killing American soldiers, and being 
subjected to rocket attacks.  

The very nature of these alleged stressors is such that it 
would be virtually impossible to verify the incidents.  The 
fact remains, however, that the veteran has not furnished any 
information to support the existence of the stressors.  In 
addition, it is noted that discrepancies in his statements 
minimize his credibility.  The incident in which the veteran 
maintains the driver was shot is emblematic of his lack of 
credibility.  He initially asserted in his January 1989 
letter that the driver grabbed the rifle and then he shot 
him.  He also indicated that he simply returned to the base 
and handed in his equipment.  Yet, in August 1989, he claimed 
that he was told when he got back to the base not to worry 
about what he had done.  In April 1989, he embellished his 
story by noting that the windshield was "splattered" after 
the driver was shot.  In his August 1996 description of this 
incident, he did not state that he had shot the driver.  
Rather, the gun simply went off, and the bullet struck the 
driver.  Apparently, the veteran was not acknowledging 
culpability for the shooting, as he had in previous 
statements.  Moreover, there is no objective evidence that 
the veteran, who was assigned TDY to Vietnam, was sent there 
to escort a sand truck.  

In addition, while the personnel records clearly document 
that the veteran was in Vietnam from July through October 
1968, a period of approximately three months, he has 
variously asserted that he was in Vietnam for a longer period 
of time.  In this regard during the VA examination in August 
1989, he stated that he was in Vietnam for eight months.  The 
December 1994 VA psychiatric examination shows that he 
reported being in Vietnam for six months.  During the VA 
examination in March 1994, the veteran stated that he was in 
Vietnam two times, while the record establishes he was in the 
country for one time, from July through October 1968.  The 
fact that the veteran has made conflicting statements 
concerning the period of time he was in Vietnam further 
undercuts his credibility.  

The veteran has also repeatedly insisted that he was a crew 
chief while in Vietnam.  In this regard, the Board 
acknowledges that he continued to insist on this during his 
hearing before the undersigned in July 1999.  However, 
information obtained from the Air Force in May 1996 clearly 
demonstrates that he was not a crew chief while he was in 
Vietnam.  

During a VA psychiatric examination in June 1990, the veteran 
related that he had experienced nightmares once a week since 
his discharge from service.  Significantly, no mention of 
nightmares was mentioned when he initially sought treatment 
from the VA in May 1988.  

The Board acknowledges that a VA physician commented in 
October 1997 that the veteran's story was considered 
credible, in part because it had been consistent for ten 
years, and was supported by psychological testing.  The 
examiner conceded that a stressor was not confirmed by the 
evidence in the claims folder.  The Board emphasizes, 
however, that the mere fact that the veteran has told parts 
of the same history over a number of years does not tend to 
establish the credibility of his story.  Repeating things 
that are not true does not make them true.  In addition, as 
set forth above, scrutiny of the record demonstrates that the 
veteran has been inconsistent or wrong in key parts of his 
account of his stressors, including the vital elements of the 
length of time he was in Vietnam and his duty assignment 
while in the country.  Accordingly, the VA physician's 
comment concerning the veteran's credibility does not bind 
the Board.  As noted above, the physician may determine if a 
stressor is sufficient to result in PTSD, but this can occur 
only after it has been established by adjudicatory personnel 
that that the stressor in fact exists.  

In sum, the multiple versions of his story regarding the 
shooting of the driver, the discrepancies regarding the 
length of time he actually served in Vietnam, and his 
misstatements concerning whether he was a crew chief in 
Vietnam all undermine his credibility.  The official service 
records contradict many of the veteran's statements.  There 
is no credible evidence to support the existence of his 
claimed stressors.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


